       Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 1 of 61




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           )  Civ. A. No. 1:19-cv-00177-EGS
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
      Defendant.                           )
                                           )

                                INDEX OF EXHIBITS TO
                          DECLARATION OF MICHAEL G. SEIDEL

Exhibit A, Judicial Watch FOIA Request (Jan. 5, 2018)

Exhibit B, FBI Letter of Jan. 16, 2018

Exhibit C, FBI Letter of July 25, 2018

Exhibit D, Judicial Watch Appeal Letter (Aug. 14, 2018)

Exhibit E, FBI Letter of Aug. 28, 2018

Exhibit F, DOJ-OIP Letter of Mar. 1, 2019

Exhibit G, FBI Letter of Sept. 20, 2019

Exhibit H, FBI Letter of June 15, 2020

Exhibit I, FBI Letter of Sept. 4, 2020 & Responsive Records As Produced

Exhibit J, Vaughn Index
      Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 2 of 61




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           )  Civ. A. No. 1:19-cv-00177-EGS
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
      Defendant.                           )
                                           )




                              EXHIBIT A
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 3 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 4 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 5 of 61
      Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 6 of 61




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           )  Civ. A. No. 1:19-cv-00177-EGS
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
      Defendant.                           )
                                           )




                              EXHIBIT B
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 7 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 8 of 61
      Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 9 of 61




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           )  Civ. A. No. 1:19-cv-00177-EGS
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
      Defendant.                           )
                                           )




                              EXHIBIT C
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 10 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 11 of 61
     Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 12 of 61




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           )  Civ. A. No. 1:19-cv-00177-EGS
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
      Defendant.                           )
                                           )




                              EXHIBIT D
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 13 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 14 of 61
     Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 15 of 61




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           )  Civ. A. No. 1:19-cv-00177-EGS
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
      Defendant.                           )
                                           )




                              EXHIBIT E
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 16 of 61
     Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 17 of 61




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           )  Civ. A. No. 1:19-cv-00177-EGS
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
      Defendant.                           )
                                           )




                              EXHIBIT F
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 18 of 61
     Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 19 of 61




                       UNITED STATES DISTRICT COURT
                       F OR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           )   Civ. A. No. 1:19-cv-00177-EGS
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
      Defendant.                           )
                                           )




                              EXHIBIT G
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 20 of 61
     Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 21 of 61




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           )  Civ. A. No. 1:19-cv-00177-EGS
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
      Defendant.                           )
                                           )




                              EXHIBIT H
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 22 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 23 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 24 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 25 of 61
     Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 26 of 61




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           )  Civ. A. No. 1:19-cv-00177-EGS
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
      Defendant.                           )
                                           )




                               EXHIBIT I
         Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 27 of 61
                                                                                    U.S. Department of Justice




                                                                                   Federal Bureau of Investigation
                                                                                   Washington, D.C. 20535

                                                                                  September 4, 2020

MR. WILLIAM F. MARSHALL
c/o JAMES F. PETERSON, ESQUIRE
JUDICIAL WATCH
SUITE 800
425 THIRD STREET SW
WASHINGTON, DC 20024

                                                                  FOIPA Request No.: 1393291-000
                                                                  Subject: Any and All Records of Communication
                                                                  between James Baker and Christopher Steele, Glenn
                                                                  Simpson, Nellie Ohr and/or David Corn.
                                                                  (January 1, 2016 - Present)

                                                                  Judicial Watch, Inc. v. United States Department of
                                                                  Justice
                                                                  Civil Action No.: 1:19-cv-00177-EGS


Dear Mr. Marshall:

         This letter is in response to your Freedom of Information/Privacy Acts (FOIPA) request. The FBI conducted
an additional review of the material consisting of 28 pages it previously withheld in its entirety pursuant to Title 5, U.S.
Code, § 552, subsections (b)(3), (b)(5), (b)(6), (b)(7)(A), (b)(7)(C), (b)(7)(D), and (b)(7)(E) and determined portions of
information could be segregated for release therein. Accordingly, attached is a supplemental release of the 28
pages. Of the 28 pages, 21 pages are being released in full, 4 pages are being released in part, and 3 pages are
duplicates of another page released in part therein. Information was withheld pursuant to Title 5, U.S.C. § 552,
subsections (b)(3), (b)(6), (b)(7)(C), and (b)(7)(E).

         Please refer to the enclosed FBI FOIPA Addendum for additional standard responses applicable to your
request. “Part 1” of the Addendum includes standard responses that apply to all requests. “Part 2” includes
additional standard responses that apply to all requests for records about yourself or any third party individuals.
“Part 3” includes general information about FBI records that you may find useful. Also enclosed is our Explanation
of Exemptions.

         Although your request is in litigation, we are required by law to provide you the following information:

         If you are not satisfied with the Federal Bureau of Investigation’s determination in response to this request,
you may administratively appeal by writing to the Director, Office of Information Policy (OIP), United States
Department of Justice, 441 G Street, NW, 6th Floor, Washington, D.C. 20530, or you may submit an appeal through
OIP's FOIA STAR portal by creating an account following the instructions on OIP’s website:
https://www.justice.gov/oip/submit-and-track-request-or-appeal. Your appeal must be postmarked or electronically
transmitted within ninety (90) days of the date of my response to your request. If you submit your appeal by mail,
both the letter and the envelope should be clearly marked "Freedom of Information Act Appeal." Please cite the
FOIPA Request Number assigned to your request so it may be easily identified.

          You may seek dispute resolution services by contacting the Office of Government Information Services
(OGIS). The contact information for OGIS is as follows: Office of Government Information Services, National
Archives and Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland 20740-6001, e-mail at
ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-5769. Alternatively,
you may contact the FBI’s FOIA Public Liaison by emailing foipaquestions@fbi.gov. If you submit your dispute
resolution correspondence by email, the subject heading should clearly state “Dispute Resolution Services.” Please
also cite the FOIPA Request Number assigned to your request so it may be easily identified.
        Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 28 of 61


        Please direct any further inquiries about this case to the Attorney representing the Government in this
matter. Please use the FOIPA Request Number and/or Civil Action Number in all correspondence or inquiries
concerning your request.

                                                                        Sincerely,




                                                                        Michael G. Seidel
                                                                        Section Chief,
                                                                        Record/Information
                                                                          Dissemination Section
                                                                        Information Management Division

Enclosures
                Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 29 of 61

                                                       FBI FOIPA Addendum

As referenced in our letter responding to your Freedom of Information/Privacy Acts (FOIPA) request, the FBI FOIPA
Addendum provides information applicable to your request. Part 1 of the Addendum includes standard responses that apply
to all requests. Part 2 includes standard responses that apply to requests for records about individuals to the extent your
request seeks the listed information. Part 3 includes general information about FBI records, searches, and programs.

Part 1: The standard responses below apply to all requests:

    (i)     5 U.S.C. § 552(c). Congress excluded three categories of law enforcement and national security records from the
            requirements of the FOIPA [5 U.S.C. § 552(c)]. FBI responses are limited to those records subject to the
            requirements of the FOIPA. Additional information about the FBI and the FOIPA can be found on the www.fbi.gov/foia
            website.

    (ii)    Intelligence Records. To the extent your request seeks records of intelligence sources, methods, or activities, the
            FBI can neither confirm nor deny the existence of records pursuant to FOIA exemptions (b)(1), (b)(3), and as applicable to
            requests for records about individuals, PA exemption (j)(2) [5 U.S.C. §§ 552/552a (b)(1), (b)(3), and (j)(2)]. The mere
            acknowledgment of the existence or nonexistence of such records is itself a classified fact protected by FOIA exemption
            (b)(1) and/or would reveal intelligence sources, methods, or activities protected by exemption (b)(3) [50 USC §
            3024(i)(1)]. This is a standard response and should not be read to indicate that any such records do or do not exist.

Part 2: The standard responses below apply to all requests for records on individuals:

    (i)     Requests for Records about any Individual—Watch Lists. The FBI can neither confirm nor deny the existence of
            any individual’s name on a watch list pursuant to FOIA exemption (b)(7)(E) and PA exemption (j)(2) [5 U.S.C. §§
            552/552a (b)(7)(E), (j)(2)]. This is a standard response and should not be read to indicate that watch list records do or
            do not exist.

    (ii)    Requests for Records about any Individual—Witness Security Program Records. The FBI can neither confirm
            nor deny the existence of records which could identify any participant in the Witness Security Program pursuant to
            FOIA exemption (b)(3) and PA exemption (j)(2) [5 U.S.C. §§ 552/552a (b)(3), 18 U.S.C. 3521, and (j)(2)]. This is a
            standard response and should not be read to indicate that such records do or do not exist.

    (iii)   Requests for Records for Incarcerated Individuals. The FBI can neither confirm nor deny the existence of records
            which could reasonably be expected to endanger the life or physical safety of any incarcerated individual pursuant to
            FOIA exemptions (b)(7)(E), (b)(7)(F), and PA exemption (j)(2) [5 U.S.C. §§ 552/552a (b)(7)(E), (b)(7)(F), and (j)(2)].
            This is a standard response and should not be read to indicate that such records do or do not exist.

Part 3: General Information:

    (i)     Record Searches. The Record/Information Dissemination Section (RIDS) searches for reasonably described records by
            searching systems or locations where responsive records would reasonably be found. A standard search normally
            consists of a search for main files in the Central Records System (CRS), an extensive system of records consisting of
            applicant, investigative, intelligence, personnel, administrative, and general files compiled by the FBI per its law
            enforcement, intelligence, and administrative functions. The CRS spans the entire FBI organization, comprising records
            of FBI Headquarters, FBI Field Offices, and FBI Legal Attaché Offices (Legats) worldwide; Electronic Surveillance
            (ELSUR) records are included in the CRS. Unless specifically requested, a standard search does not include references,
            administrative records of previous FOIPA requests, or civil litigation files. For additional information about our record
            searches, visit www.fbi.gov/services/information-management/foipa/requesting-fbi-records.

    (ii)    FBI Records. Founded in 1908, the FBI carries out a dual law enforcement and national security mission. As part of
            this dual mission, the FBI creates and maintains records on various subjects; however, the FBI does not maintain records
            on every person, subject, or entity.

    (iii)   Requests for Criminal History Records or Rap Sheets. The Criminal Justice Information Services (CJIS) Division
            provides Identity History Summary Checks – often referred to as a criminal history record or rap sheet. These criminal
            history records are not the same as material in an investigative “FBI file.” An Identity History Summary Check is a
            listing of information taken from fingerprint cards and documents submitted to the FBI in connection with arrests,
            federal employment, naturalization, or military service. For a fee, individuals can request a copy of their Identity
            History Summary Check. Forms and directions can be accessed at www.fbi.gov/about-us/cjis/identity-history-
            summary-checks. Additionally, requests can be submitted electronically at www.edo.cjis.gov. For additional
            information, please contact CJIS directly at (304) 625-5590.

    (iv)    National Name Check Program (NNCP). The mission of NNCP is to analyze and report information in response to
            name check requests received from federal agencies, for the purpose of protecting the United States from foreign and
            domestic threats to national security. Please be advised that this is a service provided to other federal agencies. Private
            Citizens cannot request a name check.
                  Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 30 of 61

                                                       EXPLANATION OF EXEMPTIONS

         SUBSECTIONS OF TITLE 5, UNITED STATES CODE, SECTION 552

(b)(1)   (A) specifically authorized under criteria established by an Executive order to be kept secret in the interest of national defense or foreign
         policy and (B) are in fact properly classified to such Executive order;

(b)(2)   related solely to the internal personnel rules and practices of an agency;

(b)(3)   specifically exempted from disclosure by statute (other than section 552b of this title), provided that such statute (A) requires that the
         matters be withheld from the public in such a manner as to leave no discretion on issue, or (B) establishes particular criteria for withholding
         or refers to particular types of matters to be withheld;

(b)(4)   trade secrets and commercial or financial information obtained from a person and privileged or confidential;

(b)(5)   inter-agency or intra-agency memorandums or letters which would not be available by law to a party other than an agency in litigation with
         the agency;

(b)(6)   personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy;

(b)(7)   records or information compiled for law enforcement purposes, but only to the extent that the production of such law enforcement records
         or information ( A ) could reasonably be expected to interfere with enforcement proceedings, ( B ) would deprive a person of a right to a
         fair trial or an impartial adjudication, ( C ) could reasonably be expected to constitute an unwarranted invasion of personal privacy, ( D )
         could reasonably be expected to disclose the identity of confidential source, including a State, local, or foreign agency or authority or any
         private institution which furnished information on a confidential basis, and, in the case of record or information compiled by a criminal law
         enforcement authority in the course of a criminal investigation, or by an agency conducting a lawful national security intelligence
         investigation, information furnished by a confidential source, ( E ) would disclose techniques and procedures for law enforcement
         investigations or prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if such disclosure could
         reasonably be expected to risk circumvention of the law, or ( F ) could reasonably be expected to endanger the life or physical safety of any
         individual;

(b)(8)   contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of an agency responsible for
         the regulation or supervision of financial institutions; or

(b)(9)   geological and geophysical information and data, including maps, concerning wells.

         SUBSECTIONS OF TITLE 5, UNITED STATES CODE, SECTION 552a

(d)(5)   information compiled in reasonable anticipation of a civil action proceeding;

(j)(2)   material reporting investigative efforts pertaining to the enforcement of criminal law including efforts to prevent, control, or reduce crime
         or apprehend criminals;

(k)(1)   information which is currently and properly classified pursuant to an Executive order in the interest of the national defense or foreign
         policy, for example, information involving intelligence sources or methods;

(k)(2)   investigatory material compiled for law enforcement purposes, other than criminal, which did not result in loss of a right, benefit or
         privilege under Federal programs, or which would identify a source who furnished information pursuant to a promise that his/her identity
         would be held in confidence;

(k)(3)   material maintained in connection with providing protective services to the President of the United States or any other individual pursuant
         to the authority of Title 18, United States Code, Section 3056;

(k)(4)   required by statute to be maintained and used solely as statistical records;

(k)(5)   investigatory material compiled solely for the purpose of determining suitability, eligibility, or qualifications for Federal civilian
         employment or for access to classified information, the disclosure of which would reveal the identity of the person who furnished
         information pursuant to a promise that his/her identity would be held in confidence;

(k)(6)   testing or examination material used to determine individual qualifications for appointment or promotion in Federal Government service
         the release of which would compromise the testing or examination process;

(k)(7)   material used to determine potential for promotion in the armed services, the disclosure of which would reveal the identity of the person
         who furnished the material pursuant to a promise that his/her identity would be held in confidence.

                                                                                                                                                  FBI/DOJ
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 31 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 32 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 33 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 34 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 35 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 36 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 37 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 38 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 39 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 40 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 41 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 42 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 43 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 44 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 45 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 46 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 47 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 48 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 49 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 50 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 51 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 52 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 53 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 54 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 55 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 56 of 61
     Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 57 of 61




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC,                       )
                                           )
      Plaintiff,                           )
                                           )
              v.                           )  Civ. A. No. 1:19-cv-00177-EGS
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
      Defendant.                           )
                                           )




                               EXHIBIT J
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 58 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 59 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 60 of 61
Case 1:19-cv-00177-EGS Document 22-1 Filed 09/08/20 Page 61 of 61
